Citation Nr: 1232818	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) from September 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Togus, Maine, and Cleveland, Ohio, respectively.  Jurisdiction lays with the Cleveland, Ohio, RO.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issue of entitlement to a TDIU has been included as an issue on appeal.

The issues pertaining to bilateral hearing loss, tinnitus, PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The competent medical evidence shows that the Veteran's service-connected diabetes mellitus, type II, does not require insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue decided herein, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran's increased rating claim for diabetes mellitus, type II, arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records are of record.  The Veteran has also submitted private treatment records.  No outstanding evidence has been identified that has not otherwise been obtained.

In this regard, the Board notes that the Veteran reported that he saw a private physician every six months to manage his diabetes mellitus, type II.  See April 2009 VA examination.  The Veteran submitted some private treatment records showing treatment for his diabetes, which do not appear representative of bi-yearly visits.  Additional treatment records from this physician may exist.  

Nevertheless, the Veteran was notified that it was his responsibility to secure these records.  He has not done so, nor has he identified these records with specificity or asked for VA's assistance in obtaining these records.  A January 2009 VCAA notification letter explicitly informed the Veteran that it was his responsibly to make sure VA receives all requested records not in possession of a federal department or agency.  The duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Accordingly, VA has fulfilled its duty to assist the Veteran in obtaining medical records. 

The Veteran was afforded a VA examination in April 2009.  The Board finds the VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

The Board notes that the last VA examination of the Veteran's diabetes mellitus, type II, is now over three years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since the April 2009 VA examination.  The Veteran does not contend otherwise.  As such, the Board finds that VA's duty to assist, with respect to obtaining a VA examination and the available records and medical evidence pertaining to the issues on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.  
Increased Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

The Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, staged ratings are not appropriate, as the evidence of record since the time the Veteran was awarded service connection does not reflect a variance in the severity of his disability. 

Diabetes Mellitus, Type II

Throughout the rating period on appeal, the Veteran has been rated at 10 percent disability rating for his diabetes mellitus, type II, under DC 7913. 

A 10 percent rating is assigned for diabetes mellitus manageable by restricted diet only.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should be not requested solely for rating purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2011). 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent.  The April 2009 VA examination notes that the Veteran's diabetes is diet-controlled, and that he does not take oral medication or insulin.  The Veteran denied a history of hypoglycemic reactions or ketoacidosis.  A January 2010 VA treatment note shows that the Veteran's diabetes mellitus, type II, was still controlled with diet only.  There is again no indication that the Veteran uses insulin, takes an oral hypoglycemic medication, or faces any regulation of activity due to his diabetes mellitus.  There is no medical evidence showing the Veteran's diabetes mellitus, type II, necessitates the degree of treatment or is manifested by the complications described in the higher rating criteria.

With regard to complications of diabetes mellitus, type II, the April 2009 VA examiner noted the Veteran's complaints of urinary frequency, a foot rash and blurred vision, but ultimately concluded that he did not have any complications of diabetes mellitus, type II.  Accordingly, there are no complications of diabetes mellitus, type II, for the Board to consider separately.

The Board has also considered the statements of the Veteran that his disability is worse throughout the appeal period.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses such as urinary frequency, rashes, and visual problems.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  He equally lacks the competency to ascribe his complaints of urinary frequency, rashes, and blurred vision to his diabetes mellitus, which he has not necessarily done.  Instead, the Board relies on the examining medical personnel who have rendered findings which directly address the criteria under which this disability is evaluated.

Based on the evidence, the Board finds that a rating in excess of 10 percent is not warranted for the disability on appeal. 

Extraschedular Evaluation
The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).
Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

ORDER

An initial rating in excess of 10 percent for diabetes mellitus, type II, is denied.

REMAND

Prior to adjudicating the remaining issues on appeal, the Board has determined that further development is required.


Bilateral Hearing Loss & Tinnitus

In May 2009, the Veteran underwent a VA examination to assess the etiology of his bilateral hearing loss and tinnitus.  The examiner noted the Veteran's history of in-service noise exposure and that he denied a history of occupational/recreational noise exposure.  In rendering an opinion, the examiner stated that the Veteran's bilateral hearing loss and tinnitus were related, but were not likely related to in-service noise exposure, reasoning that he had normal hearing at service separation and his service treatment records were silent for complaints relating to tinnitus.

The lack of any further support for the stated opinion renders the May 2009 VA examination inadequate.  The examiner did not provide any rationale other than the absence of tinnitus noted in service and the Veteran's normal hearing at separation from service.  She did not discuss the Veteran's diagnosis of defective right ear hearing at enlistment, the shift of hearing acuity at multiple frequencies in the left ear during service, that a January 2009 VA audiological report found that his hearing loss was consistent with a history of noise exposure, or why any absence of hearing loss/tinnitus at service separation would preclude a relationship between a later onset of those disabilities and in-service noise exposure.  The Veteran's assertion of continuity of symptomatology since service was ignored as well.  

Additionally, regarding hearing loss, a veteran is not precluded from obtaining service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service if medical evidence shows that the current disability is causally related to service.  See Hensley  v. Brown, 5 Vet. App. 155 (1993) .

As this examination is inadequate, a new examination should be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Indeed, given the fact that defective hearing of the right ear was indentified at service enlistment (45 dB at 4000 Hz), the question of whether that disability was aggravated by service requires consideration.

PTSD

The record reflects that there are outstanding treatment records pertinent to the Veteran's PTSD claim.  Specifically, the Veteran reported attending weekly sessions for PTSD at his Veteran's Service Organization (VSO).  See April 2009 VA treatment note.  While the RO initiated efforts in January 2010 to secure these records by sending the Veteran a consent form to release said records, it appears no further attempts to request the records were made after the RO received the Veteran's consent form in March 2010.  Additionally, an October 2011 private psychological evaluation notes that the Veteran attended approximately eight counseling sessions at the VA Community Based Outpatient Clinic (CBOC), located in Newark, Ohio.  It is unclear whether these are different from the VSO records referred to by the Veteran.  If so, these records should be obtained, in addition to the VSO records.

The Board notes that the Veteran's most recent VA examination evaluating his PTSD was in July 2008.  There is some suggestion in an increase in severity.  Notably, the Veteran reported that he retired in 2010 to avoid being fired.  He intimated that his psychiatric disorder played an active role his workplace problems.  Thus, given the amount of time that has passed, and that the matter must be returned for the aforementioned  treatment records, the Board finds that a new examination should be conducted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

TDIU

As a final matter, and as indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that TDIU is part and parcel to a claim for an increased rating when the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which the increased rating is sought.  Id. at 445.  Here, an April 2008 private treatment note documents that the Veteran was found "unable to work at present due to mood instability," and listed his estimated return to work date as June 2008.  Though it appears the Veteran did return to work, the October 2011 private psychological evaluation indicates that the Veteran retired as a result of his PTSD.  In particular, the evaluation notes that the Veteran retired eighteen months prior to the instant assessment to avoid being fired "as a result of his desire to strike his supervisor."  Based on the foregoing, the Board finds that issue of entitlement to TDIU has been raised by the evidence of record.  

However, appellate review of the TDIU element of the Veteran's claim at this time would be premature because it is inextricably intertwined with the other issues on appeal.  As such, they must be considered together.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  That issue will be addressed after consideration of the other issues on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter apprising him of the type of evidence and information needed to substantiate his derivative claim for TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence. 


2.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his PTSD and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any records from the Veteran's reported VSO PTSD counseling sessions and treatment at the Newark, Ohio, COBC.  The AOJ should obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran is to be scheduled for a VA mental disorders examination to determine the severity of his service- connected PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the psychiatrist or psychologist conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.  The examiner is also requested, if possible, to determine and specifically list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Schedule the Veteran for a VA examination to assess the etiology of his bilateral hearing loss and tinnitus.  All necessary tests and studies should be performed.
 
The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should express an opinion regarding the likely etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner should be asked to express an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's left ear hearing loss and/or tinnitus is causally related to in-service noise exposure, or is otherwise causally related to service.

In rendering this opinion, the examiner is asked to discuss: (1) the Veteran's in-service noise exposure; (2) his contention that his tinnitus began in service; (3) that a January 2009 VA audiological report found that his hearing loss was consistent with a history of noise exposure; (4) that there was a shift in the Veteran's left ear hearing acuity when comparing his enlistment and separation examinations; and, (5) that he denies a history of occupational/recreational noise exposure.  Please note that the Board is prohibited from accepting an opinion which finds no relationship between current hearing loss and service where the sole basis for that finding is the absence of hearing loss at service separation.

As for the Veteran's right ear, an opinion is required to address whether his preexisting right ear hearing loss was aggravated by his active service.  The examiner should address two distinct and relevant questions.  First, is it as likely as not that the Veteran's preexisting right ear hearing loss increased in severity (worsened) during his active service.  Next, if it is shown that there was an increase in severity of the right ear hearing loss, is there clear and unmistakable evidence (undebatable) that the disability was not aggravated beyond the natural progression of the disability?

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Then, readjudicate the issues on appeal.  Consideration should be given to whether the Veteran's claim for a TDIU should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 4.16(b). 
 The issue of entitlement to TDIU, which is inextricably intertwined with the issues on appeal, should also be developed and readjudicated, to include ordering a Social and Industrial examination, if appropriate.  

If any benefits sought on appeal remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


